Citation Nr: 0837897	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbosacral strain, 
claimed as arthritis, to include as secondary to the 
veteran's service connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The veteran served on active duty from September 1987 to 
December 1987, and from November 1996 to November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the veteran's claim of 
entitlement to service connection for a back disability.  
This issue was remanded for further development in December 
2007, and now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue was remanded by the Board in December 2007 so that 
treatment records from the veteran's private physician, who 
indicated that he felt there was a medical link between the 
veteran's ulcerative colitis and lumbosacral disability, 
could be obtained.  Upon remand, those records were obtained 
and associated with the claims file.

However the veteran, in an August 2008 statement, indicated 
that he had several medical appointments for his back dated 
later in August, the results of which he felt would be 
relevant to his claim.  Those records have not been 
associated with the claims file.  It is not clear from the 
record whether these appointments were at a private medical 
facility, or had been scheduled through the VA.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Regardless of whether these were private or VA 
medical appointments, the Board finds that as these medical 
appointments were for the veteran's back, they are relevant 
to this case, and the Board must therefore remand this issue 
so that all relevant records may be associated with the 
veteran's claims file.

Further, the Board notes that the veteran received a VA 
examination for this disability in December 2004; at that 
time the veteran was found to have no degenerative joint 
disease, only a lumbosacral strain that the examiner 
indicated was not related to ulcerative colitis.  Since that 
time however, medical evidence has been received which 
indicates that the veteran does have degenerative findings in 
his back, and further, additional private medical evidence 
has been received linking those findings to the veteran's 
service connected ulcerative colitis.  As such, and as this 
claim is being remanded, the Board is of the opinion that the 
veteran should be provided with another VA examination which 
considers all evidence of record and offers an opinion as to 
whether the veteran's current back disabilities are related 
to service, to include as secondary to his ulcerative 
colitis.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand will entail; however, 
it is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.   Have the AMC contact the veteran and 
request that he provide the names and 
addresses of all health care providers who 
have recently treated him for a back 
disability.  After obtaining any required 
releases, please associate all identified 
records with the veteran's claim file, to 
include any records from VA facilities 
dated after June 2008.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
the veteran should be scheduled for a VA 
examination for his back disability.  The 
claims folder and a copy of this Remand 
must be made available to the examiner for 
review before the examination, and he 
should indicate such review in his 
examination report.  Any testing deemed 
necessary should be performed, to include 
range of motion testing.  The examiner 
should offer an opinion, as to any back 
disability diagnosed, as to  whether it is 
as least as likely as not (i.e., is there 
at least a 50 percent probability) that 
such disability is related to service, to 
include as secondary to the veteran's 
service connected ulcerative colitis.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

3.  Thereafter, the AMC should re- 
adjudicate the veteran's claim of 
entitlement to service connection for a 
back disability.  If any benefits sought 
are not granted, the veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board, 
if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




